Citation Nr: 0001226	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  95-17 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for myelodysplastic 
syndrome, on a direct basis.

2.  Entitlement to service connection for polyneuropathy, on 
a direct basis.

3.  Entitlement to service connection for a diagnosable 
disability manifested by fatigue, on a direct basis.

4.  Entitlement to service connection for a stomach disorder, 
on a direct basis.

5.  Entitlement to service connection for a pinched nerve in 
the back, on a direct basis.

6.  Entitlement to service connection for myelodysplastic 
syndrome, as a chronic disability resulting from an 
undiagnosed illness.

7.  Entitlement to service connection for neurological 
symptoms of the back, as a chronic disability resulting from 
an undiagnosed illness.

8.  Entitlement to service connection for fatigue, as a 
chronic disability resulting from an undiagnosed illness.

9.  Entitlement to service connection for gastrointestinal 
symptoms, as a chronic disability resulting from an 
undiagnosed illness.

10.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
neurological symptoms of the upper and lower extremities, as 
a chronic disability resulting from an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to 
February 1992.  His DD Form 214 does not indicate specific 
dates of service in the Southwest Asia theater of operations, 
but does reflect that he had over two years of sea service 
and received, in part, the Kuwait Liberation Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision by the 
Louisville, Kentucky RO that denied entitlement to service 
connection for myelodysplastic syndrome, on a direct basis.  
This matter also comes before the Board on appeal from a 
January 1997 rating decision by the Philadelphia, 
Pennsylvania RO, which denied entitlement to service 
connection for: polyneuropathy, fatigue, a stomach disorder, 
and a pinched nerve in the back, all on a direct basis; and 
myelodysplastic syndrome, polyneuropathy, fatigue, a stomach 
disorder, and a pinched nerve in the back, all as chronic 
disabilities resulting from undiagnosed illnesses.

Although the RO has developed the issue of service connection 
for neurological symptoms of the upper and lower extremities 
as a chronic disability resulting from an undiagnosed illness 
(characterized by the RO as polyneuropathy as a chronic 
disability resulting from an undiagnosed illness) as though 
it were an original claim for service connection, the Board 
finds that this treatment of the veteran's claim is not 
entirely appropriate.  The record shows that RO denied his 
claim of entitlement to service connection for polyneuropathy 
of the upper and lower extremities as a chronic disability 
resulting from an undiagnosed illness by a decision entered 
in April 1995.  Although the veteran was given written 
notification of this determination in June 1995, a timely 
appeal was not thereafter received.  The rating decision, 
therefore, became final.  See 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1995).  Therefore, the veteran's current claim of 
entitlement to service connection for neurological symptoms 
of the upper and lower extremities as a chronic disability 
resulting from an undiagnosed illness must be considered a 
petition to reopen a prior final decision.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999).  Consequently, 
the issue on appeal has been restyled as set forth on the 
second page of this decision.


FINDINGS OF FACT

1.  The claims for entitlement to service connection on a 
direct basis for myelodysplastic syndrome, polyneuropathy, a 
diagnosable disability manifested by fatigue, a stomach 
disorder, and a pinched nerve in the back are not accompanied 
by any medical evidence to support those allegations.

2.  The claims for entitlement to service connection on a 
direct basis for myelodysplastic syndrome, polyneuropathy, a 
diagnosable disability manifested by fatigue, a stomach 
disorder, and a pinched nerve in the back are not plausible.

3.  The veteran has been diagnosed as having myelodysplastic 
syndrome; his allegation that his symptoms are a chronic 
disability resulting from an undiagnosed illness is not 
supported by evidence that would render the claim plausible.


CONCLUSIONS OF LAW

1.  The claims for entitlement to service connection on a 
direct basis for myelodysplastic syndrome, polyneuropathy, a 
diagnosable disability manifested by fatigue, a stomach 
disorder, and a pinched nerve in the back are not well 
grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

2.  The claim for entitlement to service connection for 
myelodysplastic syndrome as a chronic disability resulting 
from an undiagnosed illness is not well grounded.  
38 U.S.C.A. § 1117 (West 1991 and Supp. 1999); 38 C.F.R. 
§ 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A June 1987 pre-enlistment examination report is negative for 
complaints or findings related to myelodysplastic syndrome, 
polyneuropathy, fatigue, a stomach disorder, or a pinched 
nerve in the back.  The veteran was found to be physically 
qualified for enlistment.  Service medical records note no 
complaints or findings related to myelodysplastic disorder, 
polyneuropathy, fatigue or a pinched nerve in the back.  
Service medical records dated in July and August 1989 note 
that the veteran was seen with complaints of diarrhea and 
upset stomach.  Assessment was gastroenteritis.  A January 
1992 separation examination report notes no complaints or 
findings related to myelodysplastic syndrome, polyneuropathy, 
fatigue, a stomach disorder, or a pinched nerve in the back.  
The veteran was found to be physically qualified for 
separation from active duty.

An April 1992 VA examination report notes no complaints or 
findings related to myelodysplastic syndrome, polyneuropathy, 
fatigue, a stomach disorder, or a pinched nerve in the back.

April 1993 treatment records from Reddy Rebala, M.D., the 
veteran's private physician, note that the veteran was seen 
with complaints of numbness and tingling in the fingertips 
since working out two to three earlier.  The veteran also 
complained of an "electric shock" in the middle of his 
back.  Neurological examination revealed intact sensations 
except for diminished blunting of the tips of the fingers in 
both hands.  Touch, pain and pinprick sensations were within 
normal limits.  Deep tendon reflexes were within normal 
limits.  Impression was tingling and numbness of the 
fingertips, possibly secondary to carpal tunnel syndrome or 
cervical radiculopathy.  Blood work completed in April 1993 
revealed evidence of leukopenia and anemia.  The veteran was 
advised to obtain a GI evaluation to rule out ulcer disease.  
A May 1993 treatment record from Dr. Rebala notes a 
persistent low white count.  Impression included tingling and 
numbness of the fingers, rule out cervical radiculopathy, 
rule out folic acid deficiency, rule out B12 deficiency.  A 
neurologic evaluation and repeat blood test were recommended.

A May 1993 radiology report from St. Joseph Hospital notes 
that x-rays revealed a normal chest and spine.

A June 1993 clinical note from Roswell Park Cancer Institute 
documents the veteran's complaints of paresthesia in both 
hands.  It was noted that the veteran recently was diagnosed 
with myelodysplastic syndrome.  The veteran reported that he 
was working out with weights in March 1993 when he 
experienced "a sudden pain at the lower neck associated with 
an electric shock-like feeling running down his back and pins 
and needles developing in both hands."  Following that 
event, the veteran had "persisting unchanged paresthesia in 
both hands symmetrically" but "no further back pains and . 
. . no other neurological symptoms referable to lower 
limbs."   Neurologic examination revealed reflexia of the 
upper limbs; reflexes were normal in the lower limbs and 
plantar response was normal.  On testing of sensory 
modalities, the veteran had diminution of all modalities in 
the T1 distribution bilaterally.  There were no sensory 
changes in any other areas and specifically there were no 
sensory changes in the lower limbs with normal proprioception 
and vibration sense.  There were no features of subacute 
degeneration of the cord.  Cranial nerve examination was 
normal and there was no evidence of optic atrophy on 
funduscopy.  Bone marrow report suggested myelodysplastic 
syndrome.  The examiner stated that "[w]ith respect to [the 
veteran's] neurological symptoms of the upper limbs, I expect 
that he has a disc prolapse in the region of C8 to T1 and the 
result of the MRI is pending."

A July 1993 letter from Rajendra N. Rustgi, M.D., the 
veteran's private physician, notes the veteran's complaints 
of diarrhea for three days.  He had no pain in the abdomen.  
Physical examination was unremarkable.  Impression included 
diarrhea.

In July 1993, the veteran filed a claim for service 
connection for myelodysplastic syndrome.  A July 1993 VA 
Persian Gulf Screening report notes the veteran's complaints 
of: fatigue; a pinched nerve in the back; leg and arm 
problems; and stomach problems.  No physical examination was 
conducted at that time.

A July 1993 VA oncology clinic report notes an assessment of 
myelodysplastic syndrome.

An August 1993 letter from Kailash C. Lall, M.D., the 
veteran's private physician, notes the veteran's history of 
neck pain that radiated to the shoulder, hands, and lower 
extremities.  MRI of the cervical spine was found to be 
normal.  Examination revealed that cranial nerves II-XII were 
within normal limits.  Motor system examination revealed 
power of 5/5 in the extremities.  Sensory system was grossly 
within normal limits.  Reflexes were all 2/2 symmetrical 
bilaterally.  Impression included cervical myofascial sprain 
and Lhermitte's sign.

A September 1994 VA outpatient treatment record notes the 
veteran's complaints of loss of sensation below the waist and 
in the palms of both hands.  Examination revealed decreased 
sensation to pain, touch and vibration from L3 to S1.  
Cranial nerves II-XII were intact.  Muscle strength was 
normal.  There was slight unsteadiness noted on tandem gait.  
Assessment included sensory neuropathy of questionable 
etiology and myelodysplastic syndrome.

An April 1994 letter from Dr. Rustgi notes that the veteran 
was seen with complaints of numbness in the hands and legs.  
Impression included unexplained polyneuropathy.

A September 1994 clinic note from Roswell Park Cancer 
Institute documents the veteran's history of numbness in the 
palms and lower extremities.  Impression was bilateral 
sensory neuropathy clinically, etiology unclear.  The 
examiner stated that it was "[u]nlikely to be multiple 
sclerosis with the negative MRI and the negative 
cerebrospinal fluid."

An October 1994 VA EMG report notes that the veteran was 
referred with complaints of numbness in the palms of both 
hands and the soles of both feet since February 1994.  
Working diagnosis was sensory neuropathy of undetermined 
etiology.  The veteran's history of myelodysplasia of the 
bone marrow was also noted.  The examiner concluded that 

[t]here is minimal evidence to suggest 
[the veteran] has a very motor sensory 
predominant neuropathy of the axonal 
degeneration type, based solely on 
borderline low amplitude sural 
potentials.  There is very minimal 
evidence of left L5-S1 radiculopathy. 

A November 1994 treatment record from Roswell Park Cancer 
Institute notes the veteran's complaints of numbness and 
decreased sensation of the extremities.  Examination revealed 
decreased sensation in the lower extremities.  Assessment 
included myelodysplastic syndrome, resolved, and neurologic 
disorder of unknown etiology.

A December 1994 VA special neurologic examination report 
notes the veteran's complaints of numbness in the upper and 
lower extremities.  Examination revealed intact cranial 
nerves.  There was normal mobilities and no tremor or 
involuntary movement.  Strength was 5/5.  Sensory examination 
revealed a significant vibratory deficit with position, 
although it did not appear to be reliable, with some 
fluctuation.  The examiner stated 

[The veteran's] neurological examination 
is essentially normal.  There is only 
subjective sensory loss without any 
wasting, atrophy, weakness, etc.  
Although I cannot deny some mild 
peripheral neuropathy, I did not find any 
significant neurological abnormality on 
this examination.  

Because of history of Lhermitte's sign 
and decreased proprioceptive defect, one 
should consider myelopathy, and 
apparently it has been considered in the 
past, but MRI of the brain and spinal 
fluid has been normal.  

In summary, [the veteran's] 
symptomatology are several and subjective 
and with significant exaggeration.  The 
etiology of his neutropenia is uncertain 
and is under the care of an oncologist.

A January 1995 VA outpatient treatment report notes the 
veteran's complaints of loss of sensation in the lower 
extremities and palms since June 1993.  A history of 
myelodysplastic disorder was also noted.  Examination 
revealed decreased sensation to pain and temperature in the 
palms bilaterally and decreased sensation to pain, 
temperature and vibration below the thighs.  Cranial nerves 
II-XII were intact.  Motor strength was 5/5 bilaterally.  
Gait was steady.  Reflexes were symmetrical bilaterally.  
Assessment included possible sensory neuropathy of 
undetermined etiology and myelodysplastic syndrome.  A March 
1995 MRI revealed a normal thoracic spine.

Treatment records from Roswell Park Cancer Institute dated in 
1995 note that the veteran continued to be followed for 
myelodysplastic syndrome.  A May 1995 clinical note documents 
the veteran's complaints of numbness and stiffness in his 
legs and difficulty walking.  The veteran indicated that the 
numbness in his arms and hands had largely resolved.  
Neurological examination revealed decreased sensation to 
light touch in the legs.  Abdominal examination was normal.  
Assessment included myelodysplastic syndrome, and 
neurological abnormalities.  A July 1995 treatment record 
notes an assessment of myelodysplastic syndrome in remission.  
The treatment record also notes the veteran's complaints of 
numbness in the hands and legs, which was "felt to be 
related to his neurological condition, which in the past has 
been felt to be most consistent with multiple sclerosis."

An August 1998 VA general medical examination report notes 
the veteran's history of myelodysplastic syndrome.  The 
veteran denied any symptoms of neuropathy, numbness or pain.  
Upon examination, hemic and lymphatic systems were normal.  
Abdominal and sensory examinations were normal.  Deep tendon 
reflexes were all +2, including the ankle jerks.  Diagnoses 
included myelodysplastic syndrome, thought to be in 
remission. 

Analysis

Service Connection on a Direct Basis

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131, 
7104 (West 1991).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war and certain enumerated 
chronic diseases become manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such diseases shall be presumed to have been incurred in 
service, even though there is no evidence of such diseases 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  Notwithstanding such presumption, regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claimant seeking benefits under a law administered by the 
Secretary of the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim as any such additional development 
would be futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
As explained below, the Board finds that the appellant's 
claims for service connection for myelodysplastic syndrome, 
polyneuropathy, a diagnosable disability manifested by 
fatigue, a stomach disorder, and a pinched nerve are not well 
grounded.

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  The determination of whether a claim is 
well grounded is legal in nature.  King v. Brown, 5 Vet. 
App. 19 (1993).  A well-grounded claim is a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Murphy, supra.  To be well grounded, a claim must 
be accompanied by supportive evidence, and such evidence must 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 
7 Vet. App. 359 (1995).  In Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992), the United States Court of Appeals for 
Veterans Claims (Court) noted that, "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability . . 
. In the absence of proof of a present disability there can 
be no valid claim."

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet. App. 498 (1995).

Myelodysplastic Syndrome and Polyneuropathy

With the above in mind, the Board notes that the veteran's 
service medical records do not show any diagnosis referable 
to myelodysplastic syndrome or polyneuropathy.  Moreover, 
there is no diagnosis of myelodysplastic syndrome or 
polyneuropathy during the one-year presumptive period 
following the veteran's separation from active service in 
February 1992.  The earliest medical evidence of 
myelodysplastic syndrome is May 1993 private treatment 
records.  The Board notes that the May 1993 medical 
assessment, myelodysplastic syndrome, has never been linked 
to the veteran's period of military service.  The earliest 
medical evidence of polyneuropathy is April 1993 private 
treatment records, which note findings of numbness and 
tingling in the fingertips.  Subsequent private treatment 
records dated in 1994 note diagnoses of sensory neuropathy 
and polyneuropathy.  The Board notes that the medical 
assessments of sensory neuropathy and polyneuropathy have 
never been linked to the veteran's period of military 
service.  

The veteran contends that he has myelodysplastic syndrome and 
polyneuropathy that are related to military service.  
However, lay assertions of medical diagnosis or causation do 
not constitute competent evidence sufficient to render a 
claim well grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1992); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

No competent medical evidence has been presented which tends 
to prove that the veteran has myelodysplastic syndrome or 
polyneuropathy related to service.  Moreover, while the 
requirement that there be a nexus between a current 
disability and service may be satisfied by a presumption that 
these disabilities manifested to a compensable degree within 
a year of service, evidence tending to show that this has 
been the case has not been submitted.  Caluza, supra.

In addition, the veteran has not presented any medical 
evidence of a current diagnosis of myelodysplastic syndrome 
or polyneuropathy.  Private treatment records dated in 1995 
and a 1998 VA examination report note that the veteran's 
myelodysplastic syndrome is in remission.  A 1998 VA 
examination report notes that the veteran denied any symptoms 
of neuropathy, numbness or pain; sensory examination was 
normal.  Without competent medical evidence showing that the 
veteran presently experiences disability that has a nexus to 
service, his claims may not be considered well grounded and 
therefore must be denied.  Brammer, supra.

Diagnosable Disability Manifested by Fatigue, 
Stomach Disorder, and Pinched Nerve in the Back

As with the claims for service connection for myelodysplastic 
syndrome and polyneuropathy, the threshold question to be 
answered is whether the veteran has 

presented well-grounded claims.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  As explained below, the 
Board finds that the appellant's claims for service 
connection for a diagnosable disability manifested by 
fatigue, a stomach disorder, and a pinched nerve in the back 
are not well grounded.

In the case at hand, the veteran contends that he has fatigue 
and a pinched nerve in the back related to service.  However, 
lay assertions of medical diagnosis or causation do not 
constitute competent evidence sufficient to render a claim 
well grounded.  Grottveit, supra; Espiritu, supra.  No 
evidence has been submitted which tends to show that either 
fatigue or a pinched nerve in the back was present in 
service.  Furthermore, the veteran has not presented any 
medical evidence of a current diagnosis of fatigue or a 
pinched nerve in the back.  Without competent medical 
evidence showing that the veteran presently experiences 
disability that has a nexus to service, these claims may not 
be considered well grounded and therefore must be denied.  
Brammer, supra.

In addition, the veteran contends that he has a stomach 
disorder that is related to service.  The Board notes that 
July and August 1989 service medical records note an 
assessment of gastroenteritis.  A January 1992 separation 
examination report is negative for complaints or findings of 
a stomach disorder.  Following service, a July 1993 private 
treatment record notes an assessment of diarrhea; that 
medical assessment was never linked to the veteran's period 
of military service.  Subsequent medical records are negative 
for complaints or findings of a stomach disorder.  The 
veteran contends that he has a stomach disorder that is 
related to service.  However, lay assertions of medical 
diagnosis or causation do not constitute competent evidence 
sufficient to render a claim well grounded.  Grottveit, 
supra; Espiritu, supra.  Without medical evidence of a 
current disability, there is no valid claim.  Without 
competent evidence of current diagnosis of a stomach disorder 
that has a nexus to service, this claim may not be considered 
well grounded and therefore must be denied.  Brammer, supra.




Service Connection for Chronic Disabilities Resulting From 
Undiagnosed Illnesses

The veteran and his representative contend that the veteran 
is entitled, pursuant to 38 C.F.R. § 3.317, to service 
connection for myelodysplastic syndrome as a chronic 
disability resulting from an undiagnosed illness.

Title 38 U.S.C.A. Section 1117 provides in pertinent part:

(a) The Secretary may pay compensation 
under this subchapter to any Persian 
Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed 
illness (or combination of undiagnosed 
illnesses) that 
(1) became manifest during service 
on active duty in the Armed Forces in 
the Southwest Asia theater of operations 
during the Persian Gulf War; or 
(2) became manifest to a degree of 
10 percent or more within the 
presumptive period prescribed under 
subsection (b).

(b) The Secretary shall prescribe by 
regulation the period of time following 
service in the Southwest Asia theater of 
operations during the Persian Gulf War 
that the Secretary determines is 
appropriate for presumption of service 
connection for purposes of this section.  

* * *

(e)  For purposes of this section, the 
term ''Persian Gulf veteran'' means a 
veteran who served on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War.

38 U.S.C.A. § 1117 (West Supp. 1999).  

The regulation implementing the foregoing statute, 38 C.F.R. 
§ 3.317, provides in relevant part that except as provided 
otherwise, VA shall pay compensation in accordance with 
chapter 11 of Title 38, United States Code, to a Persian Gulf 
veteran who exhibits "objective indications of chronic 
disability resulting from an illness or combination of 
illnesses" manifested by one or more signs or symptoms, such 
as sleep disturbances, cardiovascular signs and symptoms, and 
other symptoms, provided that such disability (i) became 
manifest either during active duty in the South West Asia 
theater of operations during the Gulf War, or to a 
compensable degree no later than December 31, 2001, and (ii) 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.  38 C.F.R. § 
3.317(a)(1) (1999) (implementing 38 U.S.C.A. § 1117).  
"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (1999).  Disabilities that have existed 
for at least 6 months, and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered "chronic."  Id. 

The threshold question in a claim for service connection 
requires a determination of whether the claim is well 
grounded.  38 U.S.C.A. § 5107.  Where there is no well-
grounded claim, there is no duty to assist.  The General 
Counsel addressed the issue of what constitutes a well-
grounded claim under the provisions of 38 U.S.C.A. § 1117 in 
VAOPGCPREC 4-99 (May 3, 1999).  The conclusion of the General 
Counsel is cited below: 

A well-grounded claim for compensation 
under 38 U.S.C. § 1117(a) and 38 C.F.R. 
§ 3.317 for disability due to undiagnosed 
illness generally requires the submission 
of some evidence of: (1) active military, 
naval, or air service in the Southwest 
Asia theater of operations during the 
Persian Gulf War; (2) the manifestation 
of one or more signs or symptoms of 
undiagnosed illness; (3) objective 
indications of chronic disability during 
the relevant period of service or to a 
degree of disability of 10 percent or 
more within the specified presumptive 
period; and (4) a nexus between the 
chronic disability and the undiagnosed 
illness.  With respect to the second and 
fourth elements, evidence that the 
illness is "undiagnosed" may consist of 
evidence that the illness cannot be 
attributed to any known diagnosis or, at 
minimum, evidence that the illness has 
not been attributed to a known diagnosis 
by physicians providing treatment or 
examination.  The type of evidence 
necessary to establish a well-grounded 
claim as to each of those elements may 
depend upon the nature and circumstances 
of the particular claim.  For purposes of 
the second and third elements, the 
manifestation of one or more signs or 
symptoms of undiagnosed illness or 
objective indications of chronic 
disability may be established by lay 
evidence if the claimed signs or 
symptoms, or the claimed indications, 
respectively, are of a type which would 
ordinarily be susceptible to 
identification by lay persons.  If the 
claimed signs or symptoms of undiagnosed 
illness or the claimed indications of 
chronic disability are of a type which 
would ordinarily require the exercise of 
medical expertise for their 
identification, then medical evidence 
would be required to establish a well-
grounded claim.  With respect to the 
third element, a veteran's own testimony 
may be considered sufficient evidence of 
objective indications of chronic 
disability, for purposes of a well-
grounded claim, if the testimony relates 
to non-medical indicators of disability 
within the veteran's competence and the 
indicators are capable of verification 
from objective sources.  Medical evidence 
would ordinarily be required to satisfy 
the fourth element, although lay evidence 
may be sufficient in cases where the 
nexus between the chronic disability and 
the undiagnosed illness is capable of lay 
observation.

VAOPGCPREC 4-99 (May 3, 1999).  

Myelodysplastic Syndrome

The veteran's claim concerning service connection for 
myelodysplastic syndrome as a chronic disability resulting 
from an undiagnosed illness is not well grounded.  The claims 
file indicates that the veteran has been diagnosed as having 
myelodysplastic syndrome.  In paragraph 15 of its 
precedential opinion, the General Counsel stated that

. . . for purposes of establishing a well 
grounded claim, we conclude that a 
claimant ordinarily must submit some 
evidence indicating either that his or 
her illness is incapable of diagnosis or, 
at minimum, that physicians providing 
treatment or examination of the illness 
have not attributed it to a known 
diagnosis.  

VAOPGCPREC 4-99 (May 3, 1999).  

The claims file reflects that the veteran's symptoms have 
been clinically diagnosed as myelodysplastic syndrome; 
therefore, he has not submitted evidence that these symptoms 
are the result of a chronic disability resulting from an 
undiagnosed illness.  Thus, the veteran's claim concerning 
service connection for myelodysplastic syndrome as a chronic 
disability resulting from an undiagnosed illness is not well 
grounded.


ORDER

The claim for entitlement to service connection for 
myelodysplastic syndrome, on a direct basis, is denied.

The claim for entitlement to service connection for 
polyneuropathy, on a direct basis, is denied.

The claim for entitlement to service connection for a 
diagnosable disability manifested by fatigue, on a direct 
basis, is denied.

The claim for entitlement to service connection for a stomach 
disorder, on a direct basis, is denied.

The claim for entitlement to service connection for a pinched 
nerve in the back, on a direct basis, is denied.

The claim for entitlement to service connection for 
myelodysplastic syndrome as a chronic disability resulting 
from an undiagnosed illness is denied.


REMAND

The veteran essentially claims that he is entitled to service 
connection for fatigue, gastrointestinal symptoms, and 
neurological symptoms of the back, all as manifestations of 
undiagnosed illnesses.

In August 1996, the RO issued a letter to the veteran 
advising, in part, that he could submit evidence indicating 
that he had an undiagnosed illness which began either during 
active service in the Southwest Asia theater of operations or 
within two years thereafter.  However, in April 1997, the VA 
published a new rule, effective retroactively to November 2, 
1994, to expand the period within which disabilities 
resulting from undiagnosed illnesses suffered by Gulf War 
veterans must become manifest to a compensable degree in 
order for entitlement for compensation to be established.  
The presumptive period was expanded to December 31, 2001.  62 
Fed. Reg. 23,139 (April 29, 1997).  The RO should issue a new 
development letter to the veteran, reflecting this change in 
the presumptive period.  The RO should also review the 
veteran's claims for service connection under this revised 
regulation.  

The Board further notes that under the provisions of VBA 
Circular 20-92-29 (Revised July 2, 1997), the RO is required 
in claims alleging disability from exposure to environmental 
agents while in the Persian Gulf to "undertake all required 
development action, including requesting a VA general medical 
examination."  Other specialist examinations are to be 
ordered as appropriate.  In addition, VBA All-Stations Letter 
98-17 (2/26/98) contains mandatory guidelines for disability 
examinations of Gulf War veterans outlined in a memorandum 
dated February 6, 1998.  The new VA examinations of the 
veteran should be conducted in accordance with these 
guidelines and the RO is advised to provide the examiner with 
a copy of the guidelines prior to scheduling the examination.  
The RO is advised to make certain that the examinations 
conform precisely to the guidelines before readjudicating the 
issues.

In addition, the veteran contends that the RO erred by 
failing to grant service connection for neurological symptoms 
of the upper and lower extremities, as a chronic disability 
resulting from an undiagnosed illness.

As previously noted, the veteran's current claim of 
entitlement to service connection for neurological symptoms 
of the upper and lower extremities, as a chronic disability 
resulting from an undiagnosed illness was denied by the RO in 
April 1995.  Although the veteran was given written 
notification of this determination in June 1995, a timely 
appeal was not thereafter received.  The rating decision, 
therefore, became final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104 (a), 20.302, 20.1103 (1995).  

The claim, however, will be reopened if new and material 
evidence has been submitted since the last final decision 
denying the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).  The issue of new and material 
evidence must be addressed in the first instance by the Board 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  Once the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 
9 Vet. App. 167, 171 (1996) (applying an identical analysis 
to claims previously and finally denied, whether by the Board 
or by the RO).

VA regulations require the agency of original jurisdiction 
(AOJ) to provide the veteran with a Statement of the Case 
(SOC) when he timely notifies the AOJ of his disagreement 
with its decision on his claim of entitlement to benefits.  
38 C.F.R. § 19.26 (1999).  The SOC must contain, inter alia, 
"a summary of the applicable laws and regulations, with 
appropriate citations, and a discussion of how such laws and 
regulations affect the determination . . . ."  38 C.F.R. § 
19.29 (1999).  Because the SOC issued to the veteran in the 
present appeal did not contain a summary of the laws and 
regulations pertaining to finality or the standards employed 
in determining whether a claim is to be reopened, remand is 
also required to ensure him full procedural due process of 
law.

In view of the foregoing, these claims are REMANDED to the RO 
for the following development:

1.  The RO should issue the veteran a new 
development letter, in accordance with 
VBA Circular 20-92-29 (Revised July 2, 
1997) for the claims of service 
connection for neurological symptoms of 
the back, fatigue, and gastrointestinal 
symptoms as chronic disabilities 
resulting from undiagnosed illnesses.  A 
copy of this letter, which should be 
forwarded to the veteran's last known 
address, should be associated with the 
claims file. 

2.  Following completion of the above 
development, the veteran should be 
afforded a VA examination conforming to 
the criteria for conducting Gulf War 
examinations as contained in VBA All- 
Stations Letter 98-17 (2/26/98).  The 
claims folder, including a copy of this 
REMAND, must be made available to the 
examiner.  

a.  The examiner should thoroughly review 
the claims file prior to the examination.

b.  The examiner should note and detail 
all reported neurological symptoms of the 
back, symptoms of fatigue, and 
gastrointestinal symptoms.

c.  The examiner should conduct a 
comprehensive general medical 
examination, following the AMIE General 
Medical Examination worksheet.  The 
examiner should provide details about the 
onset, frequency, duration, and severity 
of all complaints relating to 
neurological symptoms of the back, 
symptoms of fatigue and/or 
gastrointestinal symptoms and state what 
precipitates and what relieves them.

d.  The examiner should list all 
diagnosed conditions and state which 
neurological symptoms of the back, 
symptoms of fatigue and/or 
gastrointestinal symptoms, abnormal 
physical findings, and abnormal 
laboratory test results are associated 
with each condition.  If all neurological 
symptoms of the back, symptoms of fatigue 
and/or gastrointestinal symptoms, 
abnormal physical findings, and abnormal 
laboratory test results are associated 
with a diagnosed condition, additional 
specialist examinations for diagnostic 
purposes are not needed.  Symptom-based 
"diagnoses" such as (but not limited to) 
myalgia, arthralgia, headache, and 
diarrhea, are not considered as diagnosed 
conditions for compensation purposes.

e.  However, if there are neurological 
symptoms of the back, symptoms of 
fatigue, and gastrointestinal symptoms, 
abnormal physical findings, or abnormal 
laboratory test results that have not 
been determined to be part of a known 
clinical diagnosis, further specialist 
examinations will be required to address 
these findings.  These should be ordered 
by the general medical examiner.  

f.  In such instances, the examiner 
should provide the specialist with all 
examination reports and test results, 
specify the neurological symptoms of the 
back, symptoms of fatigue and/or 
gastrointestinal symptoms, abnormal 
physical findings, and abnormal 
laboratory test results that have not 
been attributed to a known clinical 
diagnosis and request that the specialist 
determine which of these, if any, can be 
attributed in this veteran to a known 
clinical diagnosis and which, if any, 
cannot be attributed in this veteran to a 
known clinical diagnosis.

3.  The RO should review the examination 
report to ensure that it is adequate for 
rating purposes.  If the examination 
report is inadequate for any reason, the 
RO should return it to the examining 
physician and request that all questions 
be answered.

4.  Thereafter, the RO should review the 
veteran's claims for service connection.  
The RO should also adjudicate the issue 
of whether the veteran has submitted new 
and material evidence sufficient to 
reopen a claim of entitlement to service 
connection for neurological symptoms of 
the upper and lower extremities as a 
chronic disability resulting from an 
undiagnosed illness.  If any claim is 
denied, the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case that includes all of the pertinent 
laws and regulations.

The case should then be returned to the Board for completion 
of appellate consideration if otherwise in order.  No action 
if required by the appellant until he receives further 
notice.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals


 

